—In an action to compel the determination of claims to real property pursuant to RPAPL article 15, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered June 27, 2002, as granted the plaintiffs’ motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs demonstrated that they are likely to prove that they actually possessed the disputed parcel, and that the possession was open and notorious, exclusive, continuous, hostile, and under a claim of right for the statutory period (see RPAPL 521; Belotti v Bickhardt, 228 NY 296 [1920]; Birnbaum v Brody, 156 AD2d 408, 409 [1989]). The plaintiffs fiirther demonstrated that the equities favor them and that irreparable harm would result absent the issuance of a preliminary injunction (see Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; cf. Grant Co. v Srogi, 52 NY2d 496, 517 [1981]). Accordingly, the plaintiffs’ motion for a preliminary injunction was properly granted. Smith, J.P., S. Miller, Crane and Cozier, JJ., concur.